GULOTTA, Judge.
Plaintiff appeals from a judgment awarding $450.00 per month to his divorced wife as child support for their nine-year-old son, who has medical problems requiring the expenditure of extraordinary funds. The record shows the annual earnings of the husband (a police officer who was on strike at the time of hearing) amount to approximately $15,000.00. The wife’s earnings for the entire year were slightly over $2,000.00. The court ordered the husband to pay the wife $450.00 .per month in child support. We find no abuse of the trial court’s discretion in awarding this amount.
The trial judge stated:
“Court finds from the evidence, produced herein, that Mrs. Penney does not have the ability to make any contribution whatsoever to the support of that child. Her income is insufficient to support herself much less to pay for anything to support the child.”
We find no error in his conclusion. Unlike the situation in Graval v. Graval, 355 So.2d 1057 (La.App. 4th Cir. 1978), there is nothing in the record here to indicate Mrs. Penney did not perform the duties of a custodial parent in addition to working part-time as a substitute teacher. See Ducote v. Ducote, 339 So.2d 835 (La.1976).
Accordingly, the judgment is affirmed.

AFFIRMED.